Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
R
esponse to Amendment
In the response filed January 9, 2020, Applicant amended claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, 20.
In view of the amendments to claims 1, 3, 5, 6, 8, 10, 12, 13, 15, 17, 19, 20 filed in the response from January 9, 2020, the previous rejection of these claims raised are withdrawn.


Allowable Subject Matter
Claims 1,3,5-8,10,12-15,17 and 19-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The claims of the instant application have incorporated allowable subject matter from that was not fairly taught by prior art, either individually or in combination, and therefore is deemed allowable.

The closest prior art on record, Chatter et al. (US 2010/0191580) teaches product configuration and recommendation.  However, Chatter et al. does not explicitly teach the claimed limitations set forth in ‘393 including obtaining historical request for quotes and generating a cluster tree for the plurality of historical product configurations wherein the relative degree of similarity between product configurations relates to the relative positions in the clustering tree, searching the clustering tree and utilizing the clustering tree for the product optimization for alternative recommendations.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784.  The examiner can normally be reached on Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON DUNHAM can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS W. CASEY
Primary Examiner
Art Unit 3684



/ALEXIS M CASEY/Primary Examiner, Art Unit 3684